DETAILED ACTION
The communication dated 1/19/2021 has been entered and fully considered.
Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poy et al. U.S. Publication 2010/0313440 (henceforth referred to as Poy).
As for claim 1, Poy teaches a flexible diaphragm (paragraph [0027]; Fig. 9: part 24), equivalent to the claimed pressing membrane, for a laundry press apparatus (paragraph [0024]; Fig. 1: part 10), equivalent to the device for dewatering laundry, having a membrane base and a membrane collar which is molded on the membrane base and has an encircling upper periphery and a peripheral region which for releasably fastening the membrane collar by means of a fastening ring (paragraph [0027]; Fig. 9; depicted details) below a head (paragraph [0026]; Fig. 9: part 23), equivalent to the claimed ram plate, of a ram (paragraph [0026]; Fig. 9: part 20), equivalent to the claimed press ram, emanates from said upper periphery, head 23 being able to be moved up and down, wherein the membrane collar on an internal side thereof has at least one protrusion for forming an at least temporary bearing for the fastening ring until connecting flexible diaphragm 24 to head 23 (paragraphs [0027]-[0028]; Figs. 9-10; depicted details).
As for claim 2, Poy further teaches that the at least one protrusion protrudes into a cavity (paragraph [0027]; Fig. 9: part 25), equivalent to the claimed interior space, of flexible diaphragm 24 that is surrounded by the membrane collar (paragraphs [0027]-[0028]; Figs. 9-10).
As for claim 3, Poy further teaches that the at least one protrusion in the direction toward a vertical longitudinal central axis of flexible diaphragm 24 protrudes radially into cavity 25 of flexible diaphragm 24 that is surrounded by the membrane collar (paragraphs [0027]-[0028]; Figs. 9-10).
As for claim 6, Poy further teaches that the at least one protrusion is disposed in the region of a lower end of the upper peripheral region of the membrane collar (paragraphs [0027]-[0028]; Figs. 9-10).
As for claim 7, Poy further teaches that the at least one protrusion delimits a lower end of the peripheral region of the membrane collar (paragraphs [0027]-[0028]; Figs. 9-10).
As for claim 12, Poy teaches a laundry press apparatus (paragraph [0024]; Fig. 1: part 10), equivalent to the claimed device for dewatering laundry,  having a ram (paragraph [0026]; Fig. 9: part 20), equivalent to the claimed press ram, which has a head (paragraph [0026]; Fig. 9: part 23), equivalent to the claimed ram plate, and a flexible diaphragm (paragraph [0027]; Fig. 9: part 24), equivalent to the claimed flexible pressing membrane, that is releasably fastenable below head 23 by way of a fastening ring (paragraph [0027]; Fig. 9; depicted details), ram 20 being able to be moved up and down, and flexible diaphragm 24 having a membrane base and a membrane collar which is molded on the membrane base and has an encircling upper periphery, wherein the membrane collar on an internal side thereof has at least one protrusion which is configured as a bearing for the fastening ring at least until connecting said fastening ring to head 23 (paragraphs [0027]-[0028]; Figs. 9-10; depicted details).
As for claim 13, Poy further teaches that the at least one protrusion forms a bearing for the fastening ring at least until connecting the fastening ring to a lower side of head 23 (paragraphs [0027]-[0028]; Figs. 9-10).
As for claim 14, Poy further teaches that the bearing forms at least one bearing face for the fastening ring (paragraphs [0027]-[0028]; Figs. 9-10).
As for claim 17, Poy further teaches that the fastening ring is insertable from above into the membrane collar up to the bearing face of the at least one protrusion (paragraphs [0027]-[0028]; Figs. 9-10).
As for claim 18, Poy further teaches that flexible diaphragm 24 has a membrane base and a membrane collar which is molded on the membrane base and has an encircling upper periphery and a peripheral region which for releasably fastening the membrane collar by means of a fastening ring (paragraph [0027]; Fig. 9; depicted details) below head 23 of ram 20 emanates from said upper periphery, head 23 being able to be moved up and down, wherein the membrane collar on an internal side thereof has at least one protrusion for forming an at least temporary bearing for the fastening ring until connecting flexible diaphragm 24 to head 23 (paragraphs [0027]-[0028]; Figs. 9-10; depicted details).

Allowable Subject Matter
Claims 4-5, 8-11, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711